DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Information Disclosure Statement
The information disclosure statement filed 07 January 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 6, 7, 11, 12, 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sultan et al. (U.S. Patent No. 2006/0153740, hereinafter Sultan) in view of Hok et al. (U.S. Publication No. 2008/0061238, hereinafter Hok) and McConnell et al. (U.S. Patent No. 2002/0140289, hereinafter McConnell).
	With respect to claim 16, Sultan discloses breath test system [see fig 1 unless otherwise noted] for determining the concentration of a volatile substance [ethanol] present in a breath of air, said breath test system comprising: a chamber having an inlet [where 108/110 intersect 120] for receiving a breath of air, an outlet [where 120 connects to 134], and a lumen [120] extending between said inlet and said outlet; an electromagnetic emitter [118] configured to emit light into said lumen of said chamber; at 
	Sultan does not disclose that said optical path includes a plurality of reflections occurring between the side walls of the chamber so that the optical path is located within the lumen of said chamber, whereby to increase the length of said optical path within said lumen of said chamber and thereby increase the contact time of the light with a breath of air located within said lumen of said chamber. 
	Hok discloses a similar infrared breath detection apparatus that has an optical path that includes a plurality of reflections occurring between the side walls of the chamber so that the optical path is located within the lumen of said chamber, whereby to increase the length of said optical path within said lumen of said chamber and thereby increase the contact time of the light with a breath of air located within said lumen of said chamber.  [see para 57 and fig 1; surface 4/5 is coated with reflective gold film].

	Sultan shows the process of informing the driver when an active test is needed, and informs the driver when a test has failed, figure 2, step 214, and paragraph 47 but doesn’t specifically disclose that the apparatus has a force sensor for registering the presence of a person disposed in said seat, whereby to register the presence of a person in the vicinity of said inlet; (iii) provide instructions to a person in the vicinity of said inlet to direct a breath of air into said inlet such that the breath of air enters the lumen of said chamber.
	McConnell discloses a car with a breathalyzer that puts force sensors into the seat for determining when a person is in the driver’s seat.  See para 104.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of Sultan and Hok such that the apparatus the apparatus has a force sensor for registering the presence of a person disposed in said seat, whereby to register the presence of a person in the vicinity of said inlet; (iii) provide instructions to a person in the vicinity of said inlet to direct a breath of air into said inlet such that the breath of air enters the lumen of said chamber for the benefit of ensuring the driver is the user whose breath is being analyzed.
	Further citations will refer to Sultan unless otherwise noted.
	With respect to claim 3, the combination of Sultan, Hok and McConnell disclose that the volatile substance is ethanol [para 34].

	With respect to claim 7, the combination of Sultan, Hok and McConnell disclose a means for active transport [130] of air from said inlet area to said electromagnetic detector and outlet.
	With respect to claim 11, the combination of Sultan, Hok and McConnell disclose that said determination also depends on quality criteria and wherein said quality criteria is a concentration of trace gas exceeding a predefined threshold. [para 34; tracer concentration with threshold].
	With respect to claim 12, the combination of Sultan, Hok and McConnell disclose that said system is integrated into the interior of a vehicle compartment [see figs 7a-8b].
	With respect to claim 15, the combination of Sultan, Hok and McConnell disclose that the breath system is confined in a box adapted to be wall-mounted in such a way that said apparatus for registering the presence of a person, and said inlet, are located on one side of the box and thereby accessible through a hole in the wall to which said breath test system is mounted. See figs 7a-8b and note that 110 is a version of fig 1’s 100.
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sultan, Hok and McConnell in further view Lambert et al. (U.S. Publication No. 2010/0188232, hereinafter Lambert).
	With respect to claim 2, the combination of Sultan, Hok and McConnell disclose that said breath test system includes a electromagnetic detector [126] providing a first signal corresponding to the concentration of said substance within said air flow and a sensor element [126] providing a second signal corresponding to the concentration of the volative substance present in the breath of air [para 34], within said air flow, said determination taking said tracer substance concentration into account.  

	Lambert discloses using two different sensors [para 21].
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the combination of Sultan, Hok and McConnell to have two different electromagnetic detectors for the benefit of ease of repair afforded by modularity and for the benefit of being able to use the active sensor if the passive sensor breaks.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sultan, Hok and McConnell in further view Heim (U.S. Patent No. 4,090078, hereinafter Heim).
	With respect to claim 4, the combination of Sultan, Hok and McConnell does not disclose a response time for the IR ethanol detection sensor.
	Heim discloses that this type of sensing takes less than .3 seconds [column 3, lines 18-24].
	It would have been obvious to one having ordinary skill in the art at the time of the invention that Sultan, Hok and McConnell 's response time could be less than one second as evidenced by Heim, for the benefit of speeding up the sensing.
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sultan, Hok and McConnell in further view Fuller (U.S. Patent No. 4,916,435, hereinafter Fuller).
	With respect to claim 5, the combination of Sultan, Hok and McConnell does not disclose that said apparatus includes a microphone, and means for identification of the person using voice recogniztion, and wherein it further comprises a camera or other optical detector, and means for identification of the person providing the breath of air using image analysis, bar code reading or biometrics.
	Fuller discloses a similar breathalyzer that includes a registration means [62] which includes a microphone [26], and means [61] for identification by voice recognition, and wherein it further 
	It would have been obvious to one having ordinary skill in the art at the time of the invention to add Fuller’s a registration means which includes a microphone element, and means for identification by voice recognition, and wherein it further comprises a camera  or other optical detector, and means for identification by image analysis to the combination of Sultan, Hok and McConnell disclose for the benefit of preventing a non-driver from passing the breathalyzer.
Claims 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sultan, Hok and McConnell in further view Stewart et al. (U.S. Publication No. 2005/0241871, hereinafter Stewart).
	With respect to claim 8, the combination of Sultan, Hok and McConnell does not disclose how the immediate attention is called to the user.
	Stewart discloses that said attention is called for by coordinated flashing light [para 58], and distinctive sound [horn; para 58] combined with specific symbol [“blow now”; para 58] or icon representing said breath test.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to use Stewart’s attention getting methods in the combination of Sultan, Hok and McConnell for the benefit of clearly indicating when the user should blow.
	With respect to claim 9, the combination of Sultan, Hok and McConnell disclose that said instructions are provided to the person verbally or as text message [blow now; para 58], step by step and with the level of detail increasing with time.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to use Stewart’s text based instructions in the combination of Sultan, Hok and McConnell for the benefit of clearly indicating when the user should blow.

	Stewart discloses that there is provided a display for communicating messages of text [blow now; para 58, display 12; fig 15].
	It would have been obvious to one having ordinary skill in the art at the time of the invention to provide Stewart's display to the combination of Sultan, Hok and McConnell for the benefit of clearly communicating when the user should blow.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sultan, Hok and McConnell in further view Elfman et al. (U.S. Patent No. 4,678,057, hereinafter Elfman).
	With respect to claim 13, the combination of Sultan, Hok and McConnell does not disclose a testing time.
	Elfman discloses that the total test time of said system in the case of an attentive experienced person is not exceeding five seconds [column 9, lines 39-51].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the combination of Sultan, Hok and McConnell’s test time take 5 seconds or less for the benefit of fast testing.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sultan, Hok and McConnell in further view of Ireland (U.S. Patent No. 3,792,351, hereinafter Ireland) and Henry (U.S. Patent No 3,897,659, hereinafter Henry).
	With respect to claim 14, Sultan does not disclose that there are provided capacitive and inductive electronic elements for protective purposes, and wherein the at least one electromagnetic detector and their associated analog input stages are equipped with differential preamplifiers in order to suppress the influence of common mode interference.

	It would have been obvious to one having ordinary skill in the art at the time of the invention provided capacitive and inductive electronic elements for protective purposes, and wherein the first and second sensor elements and their associated analog input stages are equipped with differential preamplifiers in order to suppress the influence of common mode interference to the combination of Sultan, Hok and McConnell for the benefit of increasing accuracy by reducing interference.

Response to Arguments
Applicant's arguments filed December 23 2020 have been fully considered but they are not persuasive. On page 12, the applicant argues that “McConnell’s ‘force sensor’ has nothing whatsoever to do with prompting the driver to perform an active breath test.  The claims don’t currently state that the force sensor prompts the driver to perform an active breath test.  Furthermore, McConnell teaches, in paragraphs 103 and 104, a breathlyzer for starting the car, and a force sensor used “in order to reduce the likelyhood of cheating”.  Even if the applicant were to amend the claim, the examiner would find that a driver that has to use a breathalyzer to start a car, would know to breathe in the breathalyzer when prompted to pass the breathalyzer test.  Also, drivers generally sit in the driver seat before driving, thus the force sensor used “in order to reduce the likelyhood of cheating” a breathlyzer would be in regards to starting the car by blowing into the breathalyzer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                                                                                                                                                                                                                       
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855